                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

MEDEFIS, INC.,

                         Plaintiff,                                     8:19CV377

        vs.
                                                                         ORDER
ATLAS MEDSTAFF LLC, SILVER CUP
FUNDING LLC, HMF CAPITAL GROUP,
INC., and P2BINVESTOR, INC.,

                         Defendants.

       On November 1, 2019, the Court entered an Order permitting counsel for P2Binvestor, Inc.,
to withdraw from his representation of P2Binvestor, Inc. (Filing No. 32). Withdrawing counsel
filed a Certificate of Service certifying he provided a copy of the Court’s Order to P2Binvestor,
Inc.’s general counsel by email. (Filing No. 33). The Order informed P2Binvestor, Inc., that it
cannot appear unrepresented in this court without licensed counsel. See Rowland v. California
Men’s Colony, 506 U.S. 194, 202 (1993) (“[A] corporation may appear in the federal courts only
through licensed counsel.”). Therefore, the Court ordered P2Binvestor, Inc. to obtain the services
of new counsel and have that counsel enter an appearance on its behalf by December 2, 2019.
Counsel did not enter an appearance for P2Binvestor, Inc. by that deadline. On December 3, 2019,
the Court again ordered that licensed counsel must enter an appearance on behalf P2Binvestor, Inc.
by December 17, 2019. The Court warned P2Binvestor, Inc. that, if it failed to obtain licensed
counsel, the Court “will recommend dismissal of P2Binvestor, Inc. as a party, recommend entry
and/or judgment of default against it, and recommend dismissal of P2Binvestor, Inc.’s
Counterclaim.” (Filing No. 44). However, upon review of the docket, it is unclear whether
P2Binvestor, Inc. received notice of the Court’s orders. Accordingly,


       IT IS ORDERED:
       1. On or before January 2, 2020, licensed counsel must enter an appearance on behalf of
              P2Binvestor, Inc. If substitute counsel does not enter an appearance on behalf of
              P2Binvestor, Inc., by that date, the Court will recommend entry and/or judgment of
              default against it, and recommend dismissal of P2Binvestor, Inc.’s Counterclaim. See
              Knoefler v. United Bank of Bismarck, 20 F.3d 347, 347-48 (8th Cir. 1994).
2. The Clerk of Court shall mail notice of this Order to P2BInvestor, Inc. at 1732 Wazee,
   Ste. 202, Denver, CO 80202 and electronically mail notice to cstanton@p2bi.com.


Dated this 18th day of December, 2019.
                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
